


EXHIBIT 10.104

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

Confidentiality, Noncompetition and Nonsolicitation Agreement

          In consideration of my employment by CPI Corp., a Missouri corporation
(the “Company”), as reflected in the Offer of Employment between myself and the
Company dated July 21, 2005, which is attached hereto, I hereby agree as
follows:

          1.     During the term of my employment and thereafter, I agree that
all records, data lists, lists of actual or potential customers or suppliers,
account information, pricing policies, sales and promotional techniques and
practices, services and products, files, reports, notes, strategic or business
plans, compilations or other recorded matter and copies or reproductions
thereof, relating to the operation and activities of the Company and/or its
affiliates which are not generally known to the public or those persons engaged
in (a) business(es) similar to that/those conducted by the Company and/or its
affiliates and which were made or received by, or which become known to, me
during the term of my employment (hereinafter referred to as “Confidential
Information”) are, respectively, the exclusive property of the Company and/or
its affiliates and I hold the same as trustee for the Company and/or its
affiliates and subject to the respective control of the Company and/or its
affiliates. I therefore agree that:

 

 

 

(i)     I will abide by any and all policies regarding confidentiality and with
the terms and provisions of this Confidentiality, Noncompetition and
Nonsolicitation Agreement (the “Agreement”);

 

 

 

(ii)    I will not at any time during the term of this Agreement or thereafter,
except in the performance of my duties hereunder, use or permit any third person
to use or disclose directly or indirectly any such Confidential Information or
any trade secrets (including, but not limited to, using or permitting any third
person to use Confidential Information or trade secrets to solicit any customer
of the Company or any of its affiliates;

 

 

 

(iii)   I will return promptly upon termination of my employment for whatever
reason, or at any time at the request of the board of directors of the Company
(or in the event of my death, my personal representative will return promptly)
to the board(s) at its direction, all Company property in my possession or
control including, without limitation, personal computer(s), keys, credit cards,
and records (whether stored electronically or otherwise) and including any and
all copies of records, drawings, writings, blueprints, materials, memoranda and
other tangible manifestations of and pertaining to Confidential Information or
trade secrets, regardless of by or for whom the same were prepared;

 

 

 

(iv)    in the event any of the restrictions contained in the covenants set
forth in this Section 1 are deemed unreasonable by any court, the Company and I
agree that the court may reduce such restriction(s) to ones it deems reasonable
to protect the Company and/or its affiliates; and

 

 

 

(v)     the Company and I agree that the provisions of this Section 1 will be
enforced pursuant to Section 3 below.

For purposes of this Agreement, an “affiliate” of the Company means a company
which either controls, is controlled by or is under common control with the
Company.

 

 

 

 

          2.       (a)     During the term of my employment with the Company,
and for a period ending one (1) year following the effective date of my
termination of employment by the Company (the “Non-Compete Period”), I agree
that I will not directly or indirectly:

 

 

 

 

 

 

 

(i)     without the prior written authorization of the Company, whether alone or
as an employee, officer, agent, consultant, entrepreneur, venturer, owner,
partner or stockholder, engage in any business in competition with the Company
or any of its affiliates;

1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(ii)     solicit business from any individual or entity that is a client,
customer or supplier of the Company or any affiliate on the date of termination
(or who was such a client, customer or supplier of the Company within the one
(1) year prior to the effective date of my termination of employment by the
Company);

 

 

 

 

 

 

 

(iii)     request, induce or advise any such customer, or any distributor or
supplier of the Company or any affiliate to withdraw, curtail or cancel their
business with the Company or any affiliate;

 

 

 

 

 

 

 

(iv)     request, induce, attempt to induce or advise any employees,
consultants, or other personnel to terminate their relationships or breach their
agreements with the Company or any affiliate; and

 

 

 

 

 

 

 

(v)     solicit for employment or employ any individual employed by the Company
or any affiliate as of the date of termination; or

 

 

 

 

 

 

 

(vi)     directly or indirectly, aid or abet any other person or entity to
undertake any of the activities described in paragraphs (i) through (v) above.

                    (b)     Notwithstanding anything stated herein to the
contrary, the covenants set forth in this Section 2 will not apply to the
passive ownership of up to five percent (5%) of the securities of any
publicly-traded corporation listed on a national securities exchange or traded
on the over-the-counter markets.

                    (c)     I hereby agree and acknowledge that the duration and
scope applicable to the covenant not to compete or solicit described in this
Section 2 are fair, reasonable and necessary, that I have received adequate
compensation for such obligations, and that these obligations would not prevent
me from earning a livelihood. If, however, for any reason any court determines
that the restrictions in this Section 2 are not reasonable, that the
consideration is inadequate or that I have been prevented from earning a
livelihood, such restrictions will be

2

--------------------------------------------------------------------------------



interpreted, modified or rewritten to include as much of the duration and scope
identified in this Section 2 as will render such restrictions valid and
enforceable.

                    (d)     The Company and I agree that the provisions of this
Section 2 will be enforced pursuant to Section 3 below.

          3.       I agree that in the event of my breach or violation or
attempted breach or violation of Sections 1 and/or 2, the provisions may be
enforced by an injunction in a suit in equity, and that a temporary or
preliminary injunction or restraining order may be granted immediately upon the
commencement of any such suit and without notice. In the event of a breach or
violation or attempted breach or violation by me of the provisions of Section 2,
I agree that an amount of time equal to the time period during which such a
breach or violation exists will be added to the duration of the restrictions in
Section 2. The existence of any claim or cause of action I may have against the
Company or an affiliate, whether predicated on this Agreement or otherwise, will
not constitute a defense to the enforcement of my obligations hereunder.

          4.       I hereby acknowledge that upon my breach of any of the
covenants contained in this Agreement, the Company will suffer irreparable
damages for which the remedy at law will be inadequate. I agree and acknowledge
that my violation of any of the provisions of this Agreement shall result in a
forfeiture by me of any amounts potentially payable under the Plan, whether
vested or otherwise.

          5.       I recognize that this Agreement does not set forth all terms
of my employment by the Company and that during my employment with the Company I
will be required to comply with all reasonable rules and regulations relating to
such employment as may from time to time be promulgated by the Company. It is my
understanding that the Company may terminate my employment by it at any time,
with or without Cause (as such term is defined in the Offer of Employment.  The
Company hereby acknowledges that, except for the express covenants and
conditions set forth herein and in the Offer of Employment, I have not agreed to
waive or otherwise relinquish any rights I may otherwise have under applicable
employment and/or labor laws or pursuant to other agreements with or policies of
the Company, regarding or arising out of the termination of my employment.

          6.       This Agreement contains the entire understanding and
agreement between the parties as to the subject matter hereof and cannot be
amended, modified or supplemented in any respect, except by a subsequent written
agreement entered into by both parties.

          7.       This Agreement is binding upon and will inure to the benefit
of any successor to the Company whether by way of a merger, purchase,
consolidation or otherwise. All of the Company’s affiliates and all successors
and assigns of the Company are third-party beneficiaries of the covenants
contained herein. Such restrictive covenants are intended for the benefit of,
and may be enforced by, the Company’s successors and assigns and any of the
Company’s affiliates.

          8.       The Company and I further agree that, in the event of any
litigation at law or at equity with regard to the enforcement or interpretation
of this Agreement, the prevailing party

3

--------------------------------------------------------------------------------



shall be entitled to be reimbursed for all reasonable attorneys’ fees and costs
incurred, at trial and through all levels of appeal, as a result of such
litigation.

          9.       This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of Missouri (regardless of the law
that might otherwise govern under applicable Missouri principles of conflicts of
laws).

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.

 

 

EXECUTIVE:

CPI CORP.

/s/ Renato Cataldo

By: /s/ David M. Meyer

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Renato Cataldo

David M. Meyer

July 25, 2005

 

 

Its: Chairman of the Board

 

 

 

--------------------------------------------------------------------------------

July 25, 2005

4

--------------------------------------------------------------------------------